


110 HRES 1486 IH: Supporting the goals and ideals of World

U.S. House of Representatives
2008-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1486
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2008
			Mr. Miller of North
			 Carolina submitted the following resolution; which was referred to
			 the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Supporting the goals and ideals of World
		  Habitat Day.
	
	
		Whereas in 1985, the United Nations General Assembly
			 declared the first Monday of October to be World Habitat Day in recognition of
			 the state of human settlements and the basic need for adequate shelter for
			 all;
		Whereas approximately 1,000,000,000 people currently live
			 in slums, more than half of the population are under the age of 25, and 40
			 percent are under the age of 19;
		Whereas it is estimated that by 2030 the number of people
			 living in slums will double and two-thirds of the world’s population will be
			 urban dwellers;
		Whereas slums are characterized by inadequate access to
			 safe water, sanitation, and other infrastructure, overcrowding, poorly
			 structured housing, and insecure residential status;
		Whereas 88 percent of all diseases are caused by unsafe
			 drinking water, inadequate sanitation, and poor hygiene, and almost 50 percent
			 of all people in developing countries are suffering at any given time from a
			 health problem caused by water and sanitation deficits;
		Whereas approximately one in six people lack access to
			 safe drinking water and approximately two in every five people lack access to
			 basic sanitation services;
		Whereas the costs of diseases and productivity losses
			 linked to water and sanitation in less developed countries amount to 2 percent
			 of GDP and up to 5 percent in sub-Saharan Africa;
		Whereas insecure tenure subjects slum dwellers to forced
			 evictions, threats, and harassment;
		Whereas forced evictions involve the permanent or
			 temporary involuntary removal of persons, families, and groups from their homes
			 or land they occupy without appropriate forms of legal or other
			 protection;
		Whereas the legal responsibility to prevent forced
			 evictions ultimately rests with the governments;
		Whereas in 2007, approximately 5,000,000 people were
			 affected by forced evictions, and projections show that the number of forced
			 evictions are likely to increase to between 40,000,000 and 70,000,000 in the
			 next 20 years;
		Whereas insecure tenure severely inhibits economic
			 development, long-term security of families, and the reduction of
			 conflicts;
		Whereas women are affected disproportionally by forced
			 evictions and insecure tenure as a result of discrimination and gender-biased
			 laws that prevent women from acquiring and securing land, property, and
			 housing, making them more vulnerable to poverty, violence, and sexual
			 abuse;
		Whereas women are responsible for 66 percent of the
			 world’s work, but own less than 15 percent of the world’s property;
		Whereas due to conflicts and natural disasters, more than
			 14,000,000 refugees and internally displaced people live in tents or other
			 temporary shelters;
		Whereas adequate housing provides a fundamental
			 precondition to personal wealth creation and acts as collateral for credit and
			 the development of local and national financial institutions;
		Whereas adequate housing serves as a catalyst for social
			 and democratic development; and
		Whereas it is a matter of conscience and action that every
			 human being enjoy the stability, the security, and the dignity of a decent,
			 affordable home: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals and ideals of World
			 Habitat Day;
			(2)recognizes the
			 importance of establishing housing and shelter issues as a major priority of
			 the United States Government foreign assistance;
			(3)urges an increased
			 effort and the investment of greater resources by the Department of State, the
			 United States Agency for International Development, and all relevant Federal
			 departments and agencies toward providing safe, simple, and decent housing,
			 clean water, and sanitation for the poor and the very poor;
			(4)advises the
			 creation of a commission to study the critical issues of shelter, especially
			 slums, and seek ways to improve the lives of the millions of people worldwide
			 in need of adequate and affordable shelter, including housing microfinance,
			 slum upgrading, secure tenure, and land tilting;
			(5)commends the
			 actions of governments, international organizations, and charities around the
			 world working to make shelter a priority; and
			(6)encourages the
			 people of the United States to observe the week with appropriate activities
			 that promote awareness of the importance of adequate housing.
			
